»

ORIGINS 4:21-cv-018 SERED LATS DISTRICT, COURT: 2 pageip 5
“ FOR THE NORTHERN DISTRICT OF TEXAS

“ERK US DISTRICT COURT
CU TORTHERN DIST OF TX
FILED

2621 AUG -4 AMIO: 13

Staci Kormen DEPUTY currk___ wal.
Plaintiff $-21Cy1808-E

 

 

v. Civil Action No.

Dallas Independent School District
Defendant

 

COMP T

 

I am a teacher employed by Dallas Independent School district from 12/11/2011 to May 4, 2021.

I returned to work on January 19, 2021; with a written release from my physician. I was sent home and placed back
on medical leave by Dallas Independent School District until March10, 2021.

My right to work was violated due to needing reasonable accommodations. My lively hood was taken away.

I returned to work on March 10, 2021 with a written release from my physician and, I was placed on medical leave
again.

My right to work was violated due to needing reasonable accommodations.

I filed a complaint with EEOC in March 2021. My right to work was violated due to needing reasonable
accommodations.

On March 7th I filed for unemployment benefits as I could not go any longer without work. I was granted
unemployment benefits through Texas Workforce Commission. My right to work was violated due to needing
reasonable accommodations.

A charge of discrimination was filed in May 2021 with Texas Workforce Commission and EEOC.

 

 

 

* Attach additional pages as needed.

Date

 

A]
Signature > “PO mor
Print Name S. 7 ACU koRME//

Address 1800 KITTYHAWK DRIVE

 

City, State, Zip Little Elm, Texas 75068

 

Telephone 940-279-2562

 
JS 44 (Rev. 10/20) - TXND (10/20)

 

C

C ly IL CO
The JS 4% cil cover GaGa Theor ooh oned helen ne: arrestee fide! Memsistpeiien Lahice of pia inet of lene pape AG) RisSs by law, except as

#provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS STH! Ko RIMHEN/

(b) County of Residence of First Listed Plaintiff Denton
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS DALLA:
Ss

THE TRACT OF LAND INVOLVE!
Attorneys (if Known)

 

La

oo! Distrie

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

 

Hl. BASIS OF JURISDICTION (Piace an “x” in One Box Only) It. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(J1 US. Government []3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [11 [J 1 Incorporated or Principal Place Cl4 (4
of Business In This State
[]2 U.S. Government []4 Diversity Citizen of Another State (42 [[) 2. Incorporated and Principal Place []5 [Js
Defendant (Indicate Citizenship of Parties in Item II]) of Business In Another State
Citizen or Subject of a [13 ([] 3 Foreign Nation Oe (C6
Foreign Country

 

 

IV. NATURE OF SUIT (Ptace an “x” in One Box Oni

   

 

    

 

  

    
    

        
      

Click here for: Ng

     
 
       
      
 
    
    
 
   
 
  
 
 
     

  

110 Insurance PERSONAL INJURY PERSONAL INJURY [_}625 Drug Related Seizure
120 Marine 310 Airplane Q 365 Personal Injury - of Property 21 USC 881 [fF | 423 Withdrawal |} 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 3729{a))
140 Negotiable instrument Liability oO 367 Health Care/ |_|] 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical |_| 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act TI 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CC 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act | | 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal Td] 720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) |_| 490 Cable/Sat TV
196 Franchise Injury O 385 Property Damage Hs Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Tide XVI |_| 890 Other Statutory Actions
790 Other Labor Litigation 865 RSI (405(g)) |_| 891 Agricultural Acts

      

210 Land Condemnation 440 Other Civil Rights Habeas Corpus:

   

 

     
    
      
  
  

791 Employee Retirement

  

  
 
 

 
 

 

|_| 893 Environmental Matters

220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act |_| 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General |_| 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property Gl 445 Amer. w/Disabilities - 535 Death Penalty g 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
1 446 Amer. w/Disabilities -[_| 540 Mandamus & Other 465 Other Immigration | _} 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

V. ORIGIN (Place an “x” in One Box Only)
fe 1 Original mt Removed from

oO 3 Remanded from
Proceeding State Court

Appellate Court

Cite the U.S. Civil Statute under which you
rican Disabilities Act and Texas Labor

Brief description of cause:

Terminated from employment for no reason.

VI. CAUSE OF ACTION

 

Oo 4 Reinstated or oO 5 Transferred from
Reopened Another District
(specify)
are filing (Do not cite jurisdictional statutes unless diversity):
Code

oO 6 Multidistrict
Litigation -
Transfer

oO 8 Multidistrict
Litigation -
Direct File

 

VII. REQUESTED IN = ([-] CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: CyYes LJNo
VUI. RELATED CASE(S)
IF ANY (See insiructions): NE DOCKET NUMBER
‘DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
